DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 8/12/2022.  Claims 1 and 3-20 are now pending in the present application.  Claim 2 has been canceled by the Applicant.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, Kobayashi (U.S. Patent Application Publication No. 2021/0385726 A1) (hereinafter Kobayashi), fails to disclose, teach, or suggest the limitations of wherein the wireless network comprises a 5G wireless network, and wherein the data connection management platform monitors the status of the data connection by communicating with an Access and Mobility Management Function (AMF) in the 5G wireless network via an application programming interface in combination with and in the context of all of the other limitations in claim 1.
Considering claim 10, the best prior art found during the prosecution of the present application, Kobayashi, fails to disclose, teach, or suggest the limitations of in response to a determination that the new data connection is nonfunctional and to receipt of direction from the data connection management platform, transmitting, by the wireless communication device, data via the control plane to a database for storage and later transmission to an intended destination in combination with and in the context of all of the other limitations in claim 10.
Considering claim 18, the best prior art found during the prosecution of the present application, Kobayashi, fails to disclose, teach, or suggest the limitations of in response to the data failing to reach the original destination, redirecting, by the data connection management platform, transmission of the data to a programmed alternative destination in combination with and in the context of all of the other limitations in claim 18.
Claims 3-9, 11-17, 19, and 20  are also allowed by virtue of their dependency on claims 1, 10, and 18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642